Citation Nr: 0024444	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder on a direct basis, and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for a disability 
manifested by memory loss, depression, generalized joint and 
muscle pain, fatigue, and night sweats, claimed in the 
alternative as disability due to undiagnosed illness.

3.  Entitlement to service connection for dermatitis/actinic 
keratoses, claimed in the alternative as a disability due to 
undiagnosed illness manifested by skin problems.

4.  Entitlement to service connection for emphysema and/or 
chronic bronchitis, claimed in the alternative as a 
disability due to undiagnosed illness manifested by 
respiratory problems.

5.  Entitlement to service connection for chronic sinusitis, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by sinus problems.

6.  Entitlement to service connection for chronic 
gastritis/hyperplastic polyp fragments, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by stomach problems.

7.  Entitlement to an effective date earlier than January 11, 
1995, for the assignment of a 40 percent disability rating 
for service-connected degenerative disc disease with right 
sciatica and spinal stenosis at L3-L4. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.  He served in the Southwest Asian (SWA) theater 
of operations during the Persian Gulf War from September 27, 
1990, to May 20, 1991.  He also had an additional four months 
of prior active service, the dates of which are not 
confirmed. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, September 1997, and May 
1998 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In September 1999, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The veteran submitted additional medical records to the Board 
in September and October 1999.  He waived the RO's 
consideration of this evidence.  Therefore, the case need not 
be returned to the RO for consideration and the issuance of a 
supplemental statement of the case concerning this evidence.  
38 C.F.R. § 20.1304(c) (1999).

The veteran has also claimed entitlement to an increased 
disability rating for his service-connected bilateral hearing 
loss.  See Statement in Support of Claim, dated August 8, 
1995.  This claim has not yet been adjudicated, and is 
referred to the RO for appropriate action.  

The following issues will be the subject of the remand 
herein:

1) entitlement to service connection for 
an acquired psychiatric disorder;
2) entitlement to service connection for 
a disability manifested by memory loss, 
depression, generalized joint and muscle 
pain, fatigue, and night sweats, claimed 
in the alternative as disability due to 
undiagnosed illness;
3) entitlement to service connection for 
dermatitis/actinic keratoses;
4) entitlement to service connection for 
emphysema and/or chronic bronchitis;
5) entitlement to service connection for 
chronic sinusitis;
6) entitlement to service connection for 
chronic gastritis/hyperplastic polyp 
fragments; and
7) entitlement to an earlier effective 
date for a 40 percent disability rating 
for degenerative disc disease.


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO denied 
service connection for a psychiatric disorder on a direct 
basis.  The veteran was notified of that decision in October 
1992 and did not appeal. 

2.  Some of the evidence received since 1992 in support of 
the veteran's attempt to reopen his claim for service 
connection for a psychiatric disorder on a direct basis is 
new and material.

3.  The veteran's claim of entitlement to service connection 
for a disability manifested by memory loss, depression, 
generalized joint and muscle pain, fatigue, and night sweats, 
claimed in the alternative as disability due to undiagnosed 
illness, is plausible.

4.  The veteran's claims of entitlement to service connection 
for dermatitis/actinic keratoses, emphysema and/or chronic 
bronchitis, chronic sinusitis, and chronic 
gastritis/hyperplastic polyp fragments are plausible.

5.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by skin 
problems, respiratory problems, sinus problems, and stomach 
problems are claims for disabilities for which the veteran 
has established diagnoses.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied service 
connection for a psychiatric disorder on a direct basis is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder on a 
direct basis is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
disability manifested by memory loss, depression, generalized 
joint and muscle pain (other than the lumbar spine and right 
hip), fatigue, and night sweats, claimed in the alternative 
as disability due to undiagnosed illness, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claims of entitlement to service connection for 
dermatitis/actinic keratoses, emphysema and/or chronic 
bronchitis, chronic sinusitis, and chronic 
gastritis/hyperplastic polyp fragments are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by skin problems, respiratory 
problems, sinus problems, and stomach problems.  38 U.S.C.A. 
§ 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder on a direct basis

A.  Factual background

Service medical records disclose that the veteran was 
diagnosed as having possible combat fatigue syndrome in 
February 1991.  He was referred for psychiatric evaluation.  
The psychiatric examiner concluded that the veteran did not 
have an underlying serious emotional disturbance and that his 
prolonged reaction to his back injury could indicate some 
underlying mild depression and anger over his failure to 
prevent his accident.  No psychiatric follow up was needed.  
On medical examination in April 1991, the veteran denied any 
psychiatric symtpomatology and psychiatric examination was 
normal.

The veteran originally claimed entitlement to service 
connection for a psychiatric disorder in September 1991.  He 
was afforded a VA psychiatric examination in November 1991.  
The examiner's assessment was "no psychiatric diagnosis."  

In September 1992, the RO, inter alia, denied service 
connection for a nervous condition on a direct basis.  The 
specified basis for this decision was that a psychiatric 
disorder was not shown on VA examination.  The veteran was 
notified of the RO's decision and his appellate rights by 
letter dated October 20, 1992, and did not appeal.

Additional evidence was thereafter obtained including:  lay 
statements from the veteran and his family members and 
friends; VA audio and spine examination reports dated in 
October 1993; private treatment records from James Harrow, 
M.D., Graham L. Howorth, M.D., and Louise R. Geary, M.D., 
dated from 1993 to 1994; VA outpatient treatment records 
dated from 1993 to 1999; private treatment records from W. 
Dwain Rush, M.D. dated from 1992 to 1999; written statements 
from Dr. Rush dated in February 1995, August 1996, September 
1998, and February, April and October 1999; September 1995 VA 
general medical and psychiatric examination reports; an 
October 1995 VA audiological examination report; private 
treatment records from Alexander City Orthopaedics, dated 
from 1994 to 1996; treatment records of the veteran's wife; a 
medical excerpt; treatment records and a written statement 
from Runas Powers, M.D., dated in 1998; and a February 1999 
statement from James M. Jones, III, M.D.

The foregoing records show, in pertinent part, that veteran 
was diagnosed as having a generalized anxiety disorder with 
depression on VA examination in September 1995.  Dr. Rush 
also diagnosed significant depression and a situational type 
reaction in October 1999.


B.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the September 1992 decision and of 
appellate rights and procedures, was issued on October 20, 
1992.  He did not disagree with that decision; therefore, it 
is final.  38 U.S.C.A. § 7105 (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
a psychiatric disorder on a direct basis in July 1995 and 
September 1997 without formal discussion of whether new and 
material evidence had been submitted to reopen the previously 
denied and final claim, the Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran's due process 
rights are not violated by this Board decision as the Board 
resolves this issue in the veteran's favor.  

The September 1995 VA examination report and October 1999 
statement from Dr. Rush show that the veteran suffers from a 
generalized anxiety disorder with depression and significant 
depression and a situational type reaction.  This evidence is 
new as it was not of record in 1992.  It is also material.  
The claim for service connection for a psychiatric disorder 
was previously denied in 1992 on the basis that the veteran 
did not have a current psychiatric disorder.  This evidence 
bears directly and substantially on the specific matter under 
consideration, and it is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  Accordingly, the 
Board concludes that this evidence is new and material 
evidence, and the claim for service connection for a 
psychiatric disorder on a direct basis must be reopened.

There is an indication of additional potentially relevant 
information that must be obtained before a determination of 
whether the reopened claim is well grounded can be made.  38 
U.S.C.A. § 5103 (West 1991).


II.  Whether the claims for service connection are well 
grounded

A.  General

The law concerning the establishment of a well-grounded claim 
for service connection on a direct basis was set forth above, 
and will not be repeated here.  

Service connection for arthritis and peptic ulcer disease may 
be established based on a legal "presumption" by showing 
that either disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran further contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for multiple 
disabilities.  Title 38 U.S.C.A. Section 1117 provides in 
pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

C. * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, and other symptoms, provided that such 
disability (I) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

A well-grounded claim for benefits pursuant to 38 U.S.C.A. 
§ 1117 requires (1) evidence that the claimant is a Persian 
Gulf veteran; (2) evidence of objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b); (3) signs or 
symptoms became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent not later than December 31, 
2001; and (4) that such symptoms cannot be attributed to any 
known clinical diagnosis.  See Neumann v. West, No. 98-1410 
(U.S. Vet. App. July 21, 2000), slip op. at 13.  This 
decision found that a requirement articulated by VA's General 
Counsel for a well-grounded claim for undiagnosed illness 
that there be a nexus between the chronic disability and the 
undiagnosed illness impermissibly added a limitation to the 
statute.  Id., at 12.  Cf. VAOPGCPREC 4-99.

B.  Disability manifested by memory loss,
depression, generalized joint and muscle pain,
fatigue, and night sweats, claimed in the alternative
as disability due to undiagnosed illness

After service, the veteran was afforded a VA Persian Gulf 
Registry examination in July 1993.  He was diagnosed to have 
arthralgia of unknown etiology.

Rheumatoid factor was negative.  His post-service VA 
treatment records further show complaints of fatigue and 
night sweats in July 1994.  Laboratory tests were negative.  
The examiner's assessment was Persian Gulf Syndrome.  The 
veteran continued to seek treatment for similar complaints.  
He also routinely complained of joint and muscle pain.  
Rheumatoid factor was negative in July and December 1994.

Post-service treatment records from Dr. Rush indicate that 
the veteran complained of night sweats in October 1992, 
January 1993, and August 1994.  He also complained of 
weakness.  He reported having problems ever since he returned 
from Saudi Arabia.  There was tenderness of several joints on 
examination, including the shoulder, arms, knees and ankles.  
Pertinent diagnoses included generalized weakness, muscle 
aches, joint pain, and night sweats at times, of questionable 
etiology.  In February 1995, Dr. Rush also reported that the 
veteran suffered from generalized fatigue.

Upon VA general medical examination in September 1995, the 
veteran complained of chronic fatigue, joint aches, and 
sweats.  He reported being tired since 1991.  The joints were 
tender on examination.  The examiner diagnosed chronic 
fatigue syndrome.

Additional VA outpatient treatment records show that the 
veteran was diagnosed to have fatigue and joint pain in 1997.

Also of record are numerous lay statements from family 
members and friends of the veteran, some of which indicate 
that, after his return from the Persian Gulf, he seemed to 
have very little stamina and energy, tired easily, sweated, 
had problems with motor functions and muscle and joint pain, 
and missed work.

In a September 1998 written statement, Runas Powers, M.D., 
reported that the veteran had severe arthralgias, myalgias 
associated with fatigue, and occasional diaphoresis.  Dr. 
Powers characterized this as a progressive illness with some 
features of fibromyalgia syndrome which did not fit into any 
significant diagnostic criteria.  Dr. Powers further stated 
that laboratory tests did not show any compelling evidence of 
a significant immunological or infectious disease, metabolic, 
or neurological problem.  In a July 1998 treatment note, it 
was indicated that the veteran had what was felt to be the 
Gulf War Syndrome associated with severe fatigue, myalgias, 
and arthralgias.  Dr. Powers noted that cryoglobulin had been 
found in the veteran's blood, and that he may have an 
underlying connective tissue disease or fibromyalgia syndrome 
associated with the Gulf War.

Dr. Rush also reported in September 1998 that the veteran's 
joint and muscle pain and generalized weakness were secondary 
to his encounters during the Gulf War.  In April 1999, Dr. 
Rush stated that the veteran had multiple work ups for his 
problems, i.e., weakness, sweats, joint pain, myositis, and 
there was no definitive answer to why he had the problems.  
Again, he stated that he was concerned that these conditions 
were associated with the veteran's tour of duty in the 
Persian Gulf, as they began after he came home.

Here, the veteran had active service in the SWA theater of 
operations during the Persian Gulf War from January 4 to May 
21, 1991.  There are both lay and medical objective 
indications of joint and muscle pain, sweats, and fatigue, as 
well as memory loss and depression.  There are of record 
medical opinions relating the veteran's symptomatology to his 
Persian Gulf service.  There are also of record medical 
opinions providing diagnoses to account for his 
symptomatology, in that he has been diagnosed to have both 
chronic fatigue syndrome and fibromyalgia.  

Assuming the credibility of this evidence, this claim is 
plausible.  It cannot, however, be granted on both bases, as, 
if the symptoms are attributable to a diagnosed illness, they 
are not, by definition, manifestations of undiagnosed 
illness.  Whether the claim may be granted on either basis 
requires further development in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).

C.  Dermatitis/actinic keratoses, claimed alternatively
as skin problems due to undiagnosed illness

On VA examination in November 1991, the veteran had dry, 
scaly lesions on his upper extremities.  No diagnosis of a 
skin disorder was given.  

On Persian Gulf Registry examination in July 1993, the 
veteran's skin was within normal limits.

A February 1995 VA outpatient treatment note indicated that 
the veteran had small scab-like lesions of the right ear and 
both forearms.  Actinic keratoses were diagnosed.

On VA examination in September 1995, the veteran reported a 
history of a rash on both arms and his back.  He reported 
that the rash is worse in hot weather and when he has a hot 
shower.  The lesions reportedly blistered, drained, formed a 
crust, and then remained dark.  The lesions were observed on 
arms, back, and chest.  The examiner diagnosed dermatitis.

In January 1997, the veteran was seen with a dry, scaly rash 
on the trunk and arms.  The assessment was rash.  In March 
1997, the rash was better, and it was noted the veteran was 
seeing a private dermatologist.

In this case, the veteran's skin disorder has been diagnosed 
as dermatitis and/or actinic keratoses.  As there are 
recognized clinical diagnoses for the condition, it is not, 
by definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim for a skin 
condition is for undiagnosed illness, it is one as to which 
there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (1999).  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The veteran's skin disorder is the type of condition that is 
susceptible of lay observation.  While the veteran is not 
competent to diagnose the condition, he is competent to 
report its manifestations, and he has been given diagnoses.  
This claim for diagnosed skin conditions is plausible, and 
therefore, well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Because the Board lacks sufficient information to determine 
the claim on the merits, the claim of entitlement to service 
connection for diagnosed skin condition(s) is the subject of 
the remand.

D.  Emphysema and/or chronic bronchitis, 
claimed alternatively as respiratory problems 
due to undiagnosed illness

Service medical records are negative for any pulmonary 
complaints or findings.  Examination of the lungs and chest 
was normal in April 1991. 

After service, the veteran underwent VA examination in 
November 1991.  A chest x-ray showed left hilar prominence 
and peribronchial cuffing compatible with mild chronic 
bronchitis.  Additional post-service diagnoses listed in the 
veteran's VA and private medical records include chronic 
bronchitis and emphysema. 

In September 1998, Dr. Rush stated that the veteran had 
problems with his breathing and shortness of breath which 
were secondary to his encounters during the Gulf War.

The veteran's claim for a respiratory disorder on a direct 
basis is plausible.  There is medical evidence showing that 
he currently has bronchitis and emphysema.  He served in the 
SWA theater of operations during the Persian Gulf War and Dr. 
Rush stated that he had problems with his breathing and 
shortness of breath which were secondary to his encounters 
during the Gulf War.  Assuming the credibility of this 
evidence, this claim must be said to be plausible, and 
therefore well grounded.  Additional assistance is required 
in order to fulfill the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, the underlying issue of 
entitlement to service connection will be the subject of the 
remand that follows.

However, to the extent that the veteran claims his 
respiratory symptomatology as attributable to undiagnosed 
illness, the claim is one as to which there is no legal 
entitlement.  The very essence of a claim for undiagnosed 
illness is that there be no diagnosis to account for the 
symptomatology.  The veteran has diagnoses of bronchitis and 
emphysema.  Accordingly, his symptoms are attributed to known 
diagnoses, and there is no legal entitlement to consideration 
under the undiagnosed illness provisions.  See Neumann v. 
West, No. 98-1840 (U.S. Vet. App. July 21, 2000).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

E.  Chronic sinusitis, claimed alternatively as 
disability due to undiagnosed illness.

Service medical records show that the veteran had sinus 
blockage in August 1990.  In April 1991, he reported that he 
did not know if he had sinusitis.  Examination of the sinuses 
was normal.

Post-service private treatment records of the veteran from 
Dr. Rush dated in October 1992 indicate that he was diagnosed 
as having post-nasal congestion. 

VA treatment records dated in February 1995 further reflect 
that the veteran reported the onset of sinusitis in the 
Persian Gulf in 1990 or 1991 as a result of sand storms.  The 
examiner diagnosed chronic sinusitis and "Gulf War 
sinusitis."  Chronic sinusitis was also diagnosed on VA 
general medical examination in September 1995.  Additional 
diagnoses in the medical records include chronic rhinitis and 
chronic sinus congestion. 

The veteran's claim for a sinus disorder on a direct basis is 
plausible.  There is medical evidence showing that he 
currently has chronic sinusitis.  He served in the SWA 
theater of operations during the Persian Gulf War and a VA 
examiner diagnosed "Gulf War sinusitis."  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.  Additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection for 
sinusitis will be the subject of the remand that follows.

To the extent that the veteran claims sinus symptomatology as 
a manifestation of undiagnosed illness, this claim lacks a 
legal basis.  As with the claim for bronchitis, the veteran 
has a diagnosis, and the claim for undiagnosed illness 
manifested by sinus symptoms must fail, as there is no legal 
entitlement under 38 U.S.C.A. § 1117 when the symptoms are 
attributable to a known clinical diagnosis.  Neumann v. West, 
supra.

F.  Chronic gastritis/hyperplastic polyp fragments, 
claimed in the alternative as disability due to undiagnosed 
illness
manifested by stomach problems

During service in May 1991, the veteran complained of chest 
pain for three days.  The assessment was probable peptic 
ulcer disease.  An upper gastrointestinal (UGI) series showed 
slight fold thickening of the duodenal bulb which may 
represent duodenitis without evidence of an active ulcer 
crater.  The veteran was diagnosed as having duodenitis.

After service, the veteran was diagnosed as having acute 
gastritis on VA examination in November 1991.  Additional 
post-service diagnoses reflected in VA and private treatment 
records include chronic gastritis and hyperplastic polyp 
fragments.  The veteran has reported having stomach problems 
since he took "NAP" pills in the Persian Gulf.  See VA 
treatment note dated December 25, 1994.  

In September 1998, Dr. Rush stated that the veteran had 
abdominal problems secondary to his encounters during the 
Gulf War.

The veteran's claim for a stomach disorder on a direct basis 
is plausible.  There is medical evidence showing that he 
currently has chronic gastritis and hyperplastic polyp 
fragments.  He served in the SWA theater of operations during 
the Persian Gulf War and Dr. Rush stated that he had 
abdominal problems secondary to his encounters during the 
Gulf War.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  Additional assistance is required in order to 
fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issue of entitlement to 
service connection will be the subject of the remand that 
follows.

To the extent that the veteran claims his stomach symptoms 
are manifestations of undiagnosed illness, his claim must be 
denied as lacking legal entitlement.  He has established 
clinical diagnoses to account for his symptoms, and he does 
not, therefore, have an undiagnosed illness as regards his 
stomach symptoms.  38 U.S.C.A. § 1117 (West Supp. 2000).


ORDER

New and material evidence having been received to reopen the 
claim for service connection for a psychiatric disorder on a 
direct basis, the claim is reopened and, to that extent, the 
appeal is granted.

The claim of entitlement to service connection for a 
disability manifested by memory loss, depression, generalized 
joint and muscle pain (other than the lumbar spine and right 
hip), fatigue, and night sweats, claimed in the alternative 
as disability due to undiagnosed illness, is well grounded, 
and, to that extent, the appeal is granted.

The claim of entitlement to service connection for 
dermatitis/actinic keratoses is well grounded, and, to that 
extent, the appeal is granted.

The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by skin 
problems is one lacking legal entitlement, and it is denied.

The claim of entitlement to service connection for emphysema 
and/or chronic bronchitis is well grounded, and, to that 
extent, the appeal is granted.

The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by 
respiratory problems is one lacking legal entitlement, and it 
is denied.

The claim of entitlement to service connection for chronic 
sinusitis is plausible, and, to that extent, the appeal is 
granted.

The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by sinus 
problems is one lacking legal entitlement, and it is denied.

The claim of entitlement to service connection for chronic 
gastritis/hyperplastic polyp fragments is plausible, and, to 
that extent, the appeal is granted.

The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by stomach 
problems is one lacking legal entitlement, and it is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.  It is clear that not 
all of the veteran's service medical records have been 
obtained.  He had had four months of active service for which 
service medical records are not of record.  He also 
reportedly retired from the National Guard in 1994 or 1995 
because he could not meet the physical requirements.  These 
records, likewise, are not associated with the claims folder.  
Where a claimant has filed an application for benefits and VA 
has notice of the existence of evidence that may be 
sufficient to well ground the claim, VA has a duty to inform 
the veteran of the necessity to submit that evidence to 
complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).

With respect to the claim for a skin condition 
(dermatitis/actinic keratoses), the veteran has reported in 
his VA outpatient treatment records that he is getting 
private treatment from a dermatologist.  In a report of 
contact in January 1998, the veteran stated that the 
dermatologist is Dr. John Stewart.  He was asked to submit 
those treatment records.  He has submitted only a February 
1997 letter from Dr. Stewart to another doctor about Dr. 
Stewart's treatment of the veteran's wife.  On remand, the RO 
should ask the veteran to provide a release for Dr. Stewart's 
treatment records of the veteran and the approximate dates of 
treatment and then should request those treatment records.

The foregoing records may also prove relevant to the claim 
for an effective date earlier than January 11, 1995, for the 
assignment of a 40 percent disability rating for service-
connected degenerative disc disease with right sciatica and 
spinal stenosis at L3-L4, if they are dated within one year 
prior to the date of receipt of the claim for an increased 
rating, and to the other claims for service connection.  
38 U.S.C.A. § 5107 (West 1991).  Accordingly, on remand the 
RO should make arrangements to verify the veteran's dates of 
active service and obtain his complete service medical 
records, including those from his first period of active 
service and the National Guard. 

Given the uncertainty of the etiology of the veteran's 
respiratory, sinus, and stomach disorders, on remand he 
should be afforded appropriate VA examinations to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service.")  A VA examination(s) would also be beneficial 
in assessing the diagnosis of any current disability(ies) 
manifested by memory loss, depression, joint and muscle pain, 
fatigue, and/or night sweats.  Any examinations should 
include all necessary and appropriate diagnostic tests, and 
should include full review of the claims folder, including 
the veteran's private treatment records.  The veteran has 
been given diagnoses of chronic fatigue syndrome and 
fibromyalgia, which might account for all or most of the 
symptomatology, but there is also of record medical opinion 
that his symptoms cannot be attributed to a clinical 
diagnosis.  Accordingly, medical expertise informed by full 
review of the history and appropriate testing and examination 
is required.

Finally, the most recent statement of the case concerning the 
claims for service connection disability(ies) manifested by 
joint and muscle pain, fatigue, and/or night sweats, 
including as due to undiagnosed illness, was issued in August 
1995.  No supplemental statement of the case has been issues 
on these claims, despite the receipt of additional evidence.  
Therefore, the case needs to be returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case on these issues.  38 C.F.R. § 19.37 (1999).

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center or any other indicated agency and 
request verification of the veteran's 
complete dates of service and his complete 
service medical records, including those 
from his first period of active service 
and any additional National Guard medical 
records.  

2.  Request that the veteran provide a 
list of those who have treated him for 
his claimed disabilities since 1999.  
Request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

Specifically ask the veteran to provide 
his dates of treatment and a release for 
his treatment records from John A. 
Stewart, M.D.  Request the veteran's 
treatment records from Dr. Stewart.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR 3.159(c).

3.  Afford the veteran an appropriate VA 
examination to determine the etiology and 
date of onset of any skin disorder, to 
include dermatitis, actinic keratoses, or 
other diagnosis indicated in private 
treatment records.  The claims folder must be 
made available to the examiner and be 
reviewed prior to the examination.  All 
necessary tests are to be done.

The examiner is asked to express an opinion 
as to the etiology and date of onset of any 
skin disorder.

4.  Afford the veteran an appropriate VA 
examination(s) in order to determine the 
etiology and date of onset of any current 
emphysema or chronic bronchitis, chronic 
sinusitis, and chronic gastritis/hyperplastic 
polyp fragments.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current respiratory, sinus, and 
stomach disorders.  If no such disorders 
are found, the examiner should so state.  

The examiner should also render an 
opinion as to the date of onset and 
etiology of any respiratory, sinus, and 
stomach disorders.  For example, is any 
such condition related to the veteran's 
service in the Persian Gulf, including 
the in-service findings of duodenitis on 
UGI in May 1991 and/or sinus blockage in 
August 1990, or any other incident during 
service?

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be accomplished 
prior to completion of the examination 
report.

5.  Afford the veteran an appropriate VA 
examination(s) in order to determine the 
exact nature of any current disability(ies) 
manifested by memory loss, depression, joint 
and muscle pain, fatigue, and/or night 
sweats.  The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder, including 
private treatment records. 

The examiner should render diagnoses of 
all current disability(ies) manifested by 
memory loss, depression, joint and muscle 
pain, fatigue, and/or night sweats.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  
Whether diagnoses of chronic fatigue 
syndrome and/or fibromyalgia are 
supported by symptomatology and 
diagnostic tests should be indicated.  If 
no such disorders are found, the examiner 
should so state.  

If there are any objective indications of 
memory loss, depression, joint and muscle 
pain, fatigue, and/or night sweats that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

If any disability(ies) manifested by 
memory loss, depression, joint and muscle 
pain, fatigue, and/or night sweats is 
identified, the examiner should render an 
opinion as to the etiology of any such 
condition(s).  For example, is any such 
condition related to the veteran's 
service in the Persian Gulf?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

8.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



